DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/21 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites that all LEDs emit light at a “different” wavelength. It is examiner’s belief that Applicant meant to say that each LED emits light in a “specific” wavelength, as opposed to providing for an LED array with LEDs of different color in each LED, as such an LED array is not contemplated in the specification.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28, 30, 36-41, and 43 are rejected under 35 U.S.C. 102a1 as being anticipated by Jorgenson [US 2014/0133142].
As to claim 24, Jorgenson discloses a light source apparatus [see figure 1a] for providing an adjustable number of wavelength channels, the light source apparatus comprising: at least a first plurality of LED modules [105 and 104], each LED module comprising an LED [105], a housing which at least partially encloses the LED [107], and a light director attachable to said housing for directing light emitted by the LED [top surface of 107]; the first plurality of LED modules being attached to a support structure [104] in a first arrangement via attachment means [portion between 104 and 105, note that attachment means is not interpreted under means plus language as such a reading is unsupported in the specification and incomplete within the claim language]; wherein, in the first arrangement, light emitted by each LED of the first plurality of LEDs is directed along a first optical axis [113, figure 1a]; and the light source apparatus further comprising a plurality of driver PCBs [207a-d, figure 2d] and a controller PCB [531, figure 5], each driver PCB of the plurality of driver PCBs being coupled to the controller PCB, and each LED module of the first plurality of LED modules being coupled to a first driver PCB of the plurality of driver PCBs [see figure 5, 1a, 2d]; wherein the controller PCB is configured to provide control signals to each of the driver PCBs, and wherein each driver PCB is configured to provide drive signals to any LED module coupled with it [see paragraph 64].
As to claim 25, Jorgenson discloses the light source apparatus of claim 24, wherein in the first arrangement the light directors of each of the plurality of LED modules are optically aligned along the first optical axis [see figure 1a].
As to claim 26, Jorgenson discloses the light source apparatus of claim 24, the housing of each LED module further enclosing one or more of: a light collector comprising a collecting lens [bottom of 107], an excitation filter [paragraph 101], and means to adjust relative distance between the LED and the collecting lens [108].
As to claim 27, Jorgenson discloses the light source apparatus of claim 24, further comprising a light output module into which light emitted by each LED 1s directed [115].
As to claim 28, Jorgenson discloses the light source apparatus of claim 24, the housing of each LED module further comprising the attachment means [portion between 104 and 105].
As to claim 30, Jorgenson discloses the light source apparatus of claim 24, wherein each respective light director is a dichromatic mirror [paragraph 101], and wherein each LED is configured to emit light at a specific emission wavelength, and each respective dichromatic mirror is configured to reflect light at the emission wavelength of the LED enclosed within the housing to which it is attached [see paragraph 101].
As to claim 36, Jorgenson discloses the light source apparatus of claim 24, wherein the control signals are indicative of which LED should be turned on, and optionally at what frequency a particular LED should be switched [see paragraph 64].
As to claim 37, Jorgenson discloses the light source apparatus of claim 24, further comprising a second plurality of LED modules attached to the support structure in a second arrangement [103], and wherein in the second arrangement the light directors of each of the second plurality of LED modules are optically aligned along a second optical axis [parallel to 113, figure 1a], and wherein the first optical axis is spatially separated from the second optical axis [it may be slightly to the right of 113 in figure 1a].
As to claim 38, Jorgenson discloses the light source apparatus of claim 37, wherein the light directors of the first plurality of LED modules and the light directors of the second plurality of LED modules are configured to direct light emitted by the LEDs in a first direction [[along 113, figure 1a].
As to claim 39, Jorgenson discloses the light source apparatus of claim 24, further comprising multiple pluralities of LED modules, each plurality of LED modules being coupled to a respective driver PCB, and each plurality of LED modules being attached to the support structure in a respective arrangement [see 1204s, figure 12b].
As to claim 40, Jorgenson discloses the light source apparatus of claim 39, wherein the light directors of the LED modules in each respective arrangement are optically aligned along respective optical axes, each optical axis being spatially separated from the other optical axes [see figures 12a and 12b].
As to claim 41, Jorgenson discloses the light source apparatus of claim 24, wherein the light directors of each respective arrangement are configured to direct light emitted by the LEDs in their arrangement in a first direction [along 113].
As to claim 43, Jorgenson discloses a method of manufacturing a light source apparatus, the method comprising: providing at least a first plurality of LED modules [105, figure 1a], each respective LED module comprising a housing enclosing an LED [107] and a light director attachable to said housing for directing light emitted by the LED [top of 107]; attaching the first plurality of LED modules to a support structure in a first arrangement via attachment means such that light emitted by each LED is directed along a first optical axis [113, figure 1a]; and the method further comprising providing a plurality of driver PCBs including a first driver PCB [207a-d, figure 2], each driver PCB being configured to provide drive signals to LED modules coupled thereto [see paragraph 64]; coupling each LED module of the first plurality of LED modules to the first driver PCB [see figure 2]; and coupling each driver PCB of the plurality of driver PCBs to a controller PCB, the controller PCB being configured to provide control signals to each of the driver PCBs to control the drive signals sent to each LED module [531, figure 5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 34, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgenson [US 2014/0133142].
As to claim 29, Jorgenson fails to explicitly disclose wherein the light director is removably attached to the housing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the light director, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. One would have been motivated to allow for interchanging of lenses for varying desired focal points [see Jorgenson, paragraph 29] (examiner also notes a rejection could be made under 103 in view of Nolte [2010/0014157], to include a housing around the lens and having the lens be removable in an alternate way to construct such a housing which is well known in the art).
As to claim 34, Jorgenson fails to explicitly disclose wherein, in the first arrangement, the LED modules are arranged in increasing order of LED emission wavelength. In this case, selecting a given color and positioning said would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, as the implementation of colored LEDs and their placement only requires basic skill in the art of illumination [see Jorgenson, paragraph 29]. 
As to claim 35, Jorgenson fails to explicitly disclose wherein each LED module is a removable LED module such that each LED module is individually attachable and detachable to the support structure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the light director, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. One would have been motivated to allow for the easy replacement of LEDs [see Jorgenson, paragraph 29].
As to claim 42, Jorgenson fails to explicitly disclose wherein at least one LED module of the first plurality of LED modules is a removable LED module, the attachment means being configured to allow the removal and re-attachment of the removable LED module to and from the first arrangement. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the light director, since it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. One would have been motivated to allow for the easy replacement of LEDs [see Jorgenson, paragraph 29].

Allowable Subject Matter
Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 31-33 recite elements and limitations not taught or disclosed by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reed [US 20170164439] teaches the use of multiple PCBs with a controller PCB, Nolte [US 2010/0014157] teaches alternative embodiments for housing LED lighting modules. Grotsch [US 2004/0264185] teaches another embodiment for providing lighting channels. Other cited art [see PTO-892] provides similar references within the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875